Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Abstract filed on March 8, 2021 has been considered and entered. 
Claim 2 has been canceled.
Claims 1 and 3-20 are allowable over the prior art of record. For reasons of allowance, see pages 10-19 of Applicant’s remarks filed on December 30, 2020. 

Response to Arguments
Applicant’s arguments, see pages 10-19, filed December 30, 2020 with respect to 102(a)(2) rejection have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1 and 3-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454